UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America, hi FEB 03 2020 aw

-V- 19-cr-646 (AJN)

ORDER
Osama Ahmed Abdellatif El Mokadem,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

As stated on the record at the conference on January 30, 2020, IT IS SO ORDERED that
on or before February 10, 2020 the parties shall submit: (1) an agreed upon 1-2 paragraph
description of the case to be read to potential jurors during Voir Dire; (2) any Voir Dire requests;
and (3) any Requests to Charge. With respect to Requests to Charge, the parties shall indicate
whether the request is made jointly and, if not, whether a party objects to a particular request.
Any party objecting to a request shall indicate the legal basis for their objection.

IT IS FURTHER ORDERED that any 404(b) motions and motions in limine be filed by

February 10, 2020. Opposition papers, if any, shall be filed by February 13, 2020 and replies, if
any, shall be filed by February 17, 2020.

   

 

SO ORDERED. vy A
Dated: January 2 , 2020 fi J
New York, New York ALISON J. NATHAN

United States District Judge

i
bene samere mernnce me
pale a SO ALINE MM

 
